Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '026 application as US 10,724,089.

NON-PRIOR ART REJECTIONS

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claim 36 is indefinite because of an inappropriate semicolon in line 1, and also because it ends with a comma.  Correction is required.

B)	Claims 38-39 are indefinite because 'said deformable layer' in claim 38 lacks proper antecedent basis.  Correction is required.

C)	Claim 39 is further indefinite because it lacks a period at the end.  Correction is required.

D)	Claim 40 is indefinite because 'the microarray' lacks proper antecedent basis.  Correction is required.

ALLOWABLE SUBJECT MATTER

4.	Claims 25-29, 31-35, 37, and 41 are allowable.  Claims 36 and 38-40 are free of the prior art, but are rejected for another reason.  The closest prior art is Emmert-Buck et al. (US 2011/0287951). Independent claim 25 requires a device comprising a substrate, a plurality of wells, and a shearing surface positioned between adjacent wells, wherein the shearing surface has a sharp edge configured to sever a tissue sample under an applied centrifugal force into a plurality of tissue sample islands.  Emmert-Buck et al. discloses a device comprising a substrate having a plurality of wells, used to partition a tissue sample into the wells by applying force.  However, the device of this reference does not have the shearing surface having a sharp edge which is required in the claimed device.  No prior art has been found teaching or suggesting modifying the device and method of Emmert-Buck et al. by incorporating a shearing surface positioned between adjacent wells, wherein the shearing surface has a sharp edge.




CONCLUSION

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/22/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637